Judgment Vacated and Case Dismissed; Opinion Filed March 31, 2020




                                      In The
                            Court of Appeals
                     Fifth District of Texas at Dallas
                               No. 05-19-00948-CV

                  JOYCE ANN GRAY, Appellant
                            V.
        NATIONSTAR MORTGAGE D/B/A MR. COOPER, Appellee

                On Appeal from the County Court at Law No. 2
                            Dallas County, Texas
                    Trial Court Cause No. CC-19-03758-B

                        MEMORANDUM OPINION
                Before Justices Myers, Whitehill, and Pedersen, III
                             Opinion by Justice Myers
      This is an appeal from the trial court’s judgment of possession in a forcible

detainer suit. Before the Court is appellee’s motion to dismiss the appeal as moot

because appellant has been evicted from the property. Appellant did not file a

response.

      The issue in an eviction suit is the right to actual possession of the premises.

Once a tenant has vacated or been evicted from the property, no justiciable

controversy exists, and the appeal is moot. See Olley v. HVM, L.L.C., 449 S.W.3d
572, 576–77 (Tex. App.—Houston [14th Dist.] 2014, pet. denied). When an appeal

has become moot, an appellate court must vacate the trial court’s judgment and
dismiss the case. See Marshall v. Housing Auth. of City of San Antonio, 198 S.W.3d
782, 785 (Tex. 2006).

      Appellant is no longer in possession of the property and this appeal is now

moot. Accordingly, we grant appellee’s motion, vacate the trial court’s judgment of

possession, and dismiss the case. See id.




                                            /Lana Myers
                                            LANA MYERS
                                            JUSTICE

190948F.P05




                                        –2–
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                       JUDGMENT

 JOYCE ANN GRAY, Appellant                           On Appeal from the County Court at Law
                                                     No. 2, Dallas County, Texas
 No. 05-19-00948-CV          V.                      Trial Court Cause No. CC-19-03758-B.
                                                     Opinion delivered by Justice Myers.
 NATIONSTAR MORTGAGE D/B/A MR.                       Justices Whitehill and Pedersen, III
 COOPER, Appellee                                    participating.

       In accordance with this Court’s opinion of this date, the trial court’s judgment dated July
18, 2019 is VACATED and the case is DISMISSED.

       It is ORDERED that appellee NATIONSTAR MORTGAGE D/B/A MR. COOPER
recover its costs of this appeal from appellant JOYCE ANN GRAY.


Judgment entered this 31st day of March, 2020.




                                               –3–